DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-15, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the I/O interface to the software-based real-time hub appears to the control system to be a communications link to the system controllable by the control system” as recited in claim 1, and “the timing being adjustable based on user input to simulate different operating conditions for at least one of the system controllable by the control system and the real-time network connection” as recited in claim 10.
Jones et al. (US 2015/0242548 A1, hereinafter Jones), the closest reference, discloses a processor-in-the loop (PIL) system (FIGS. 1A-9) for testing a control system, comprising: a simulation computer; (simulation system 100) on the simulation computer, a software-based real-time hub comprising memory (at least memory 104) and a timing engine; (at least PLCs 106, 114, and 116) an input and output (I/O) interface emulation (I/O emulation, see Paragraphs [0029]-[0059]) providing a communication link with the software-based real-time hub and adapted for communicatively coupling with the control system to provide a real-time I/O network for the control system; (see Paragraphs [0029]-[0059])  and a simulator, (simulation system 106, 108, 110, 112, 114, 116, 118, 120, and 122) in communication with the software-based real-time hub, simulating operations of a system controllable by the control system, wherein the software-based real-time hub controls communications between the simulator and control system by storing data in the memory and transmitting the data with timing controlled by the timing engine.  (See at least FIG. 1 and Paragraph [0116]: “One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit.”)
However, Jones does not explicitly teach “wherein the I/O interface to the software-based real-time hub appears to the control system to be a communications link to the system controllable by the control system” as recited in claim 1, and “the timing being adjustable based on user input to simulate different operating conditions for at least one of the system controllable by the control system and the real-time network connection,” as recited in claim 10.  No other reference has been found that remedies the deficiencies of Jones.
Therefore, claims 1 and 10 are allowed, and claims 3-9, 11-15, and 22-27 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812